DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a thickness of the adhesive layer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, the claim from which claim 7 depends, refers to “two adhesive layers.”  Therefore, it is not clear if the thickness from claim 7 represents a thickness for: one of these two adhesive layers; each of these adhesive layers; or both of these adhesive layers, when considered together.  To further prosecution, the examiner is going to interpret the intent of the applicant was to have this portion of the claim require at least one of the adhesive layers (from the two adhesive layers as recited in claim 1) to have the thickness recited.
Claim 8 recites the limitation "a thickness of the synthesized paper layer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, the claim from which claim 8 depends, refers to “two synthesized paper layers.”  Therefore, it is not clear if the thickness from claim 8 represents a thickness for: one of these two synthesized paper layers; each of these synthesized paper layers; or both of these synthesized paper layers, when considered together.  To further prosecution, the examiner is going to interpret the intent of the applicant was to have this portion of the claim require at least one of the synthesized paper layers (from the two synthesized paper layers as recited in claim 1) to have the thickness recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number 5,023,120 (hereinafter “Akao”), and further in view of United States Patent Number 5,234,750 (hereinafter “Akao-750”).Regarding claim 1 	Akao teaches a packaging material having a light-shielding property (abstract), which corresponds to a visible light shielding structure.  Akao teaches the packaging material comprises a metal foil layer 1 having a first surface and a second surface opposite to the first surface (Figure 1 and column 2, lines 5-7).  Akao teaches two adhesive layers 2, 4 disposed on the first surface and the second surface of the metal foil 1, respectfully, and two layers, a polyolefin resin film 3 and a flexible sheet 5, disposed on the two adhesive layers 2, 4, respectfully (Figure 1, column 12, lines 27-33).  Akao teaches the flexible sheet 5 includes various thermoplastic resin films and synthetic paper, including a polypropylene resin based materials (column 7, lines 23-46, and column 7 line 49 to column 8 line 11), which corresponds to a synthesized paper layer being a polypropylene based resin layer.  Akao teaches the polyolefin resin film 3 comprises a polypropylene based resin (column 3, lines 38-41).  Akao teaches the polyolefin resin film 3 is a light shielding film (column 13, lines 1-3). 	Akao does not explicitly teach the polyolefin resin film (one of the two layers, as claimed) 3 comprises a synthesized paper layer being a polypropylene based resin layer. 	Akao-750 teaches a laminated film including a resin composition containing a light-shielding material (abstract).  Akao-750 teaches the laminated film includes a light-shielding film 1a comprising a light-shielding paper (synthesized paper layer) (Figure 8 and column 7, lines 28-32).  Akao-750 establishes a functional equivalence between a resin film and a synthetic paper for use in a light-shielding layer for a laminated film in packaging materials for photosensitive materials. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the polyolefin resin film of Akao, and substituting the film structure of Akao with the paper structure, as suggested by Akao-750, motivated by the desire to form a conventional light-shielding layer for a laminated film in packaging materials for photosensitive materials, comprising a synthesized paper layer being a polypropylene based resin layer known in the art as being functionally equivalent and predictably suitable for use in forming such a light-shielding layer.Regarding claim 2 	In addition, Akao teaches the layers which make up the packaging material includes flexible materials and is easy to open by hand (abstract, column 1, lines 51-57, and column 7, lines 23-38), which corresponds to the packaging material (visible light shielding structure) having pliability.Regarding claim 3 	In addition, Akao teaches thicknesses for: the metal foil 1 ranging from 5-70 µm (column 2, lines 15-16); the adhesive layer 2 ranging from 10-60 µm (column 6, lines 1-3); the adhesive layer 4 being 15 µm (column 13, lines 37 and 38); and the polyolefin resin film (the synthesized paper layer) 3 ranging from 15-100 µm (column 4, lines 40-42).  The thicknesses for these layers collectively range from 45-245 µm. 	Akao does not explicitly teach a thickness for the flexible sheet 5, which is needed to determine the overall thickness for the entire packaging material.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate thickness for the flexible sheet 5 and the corresponding thickness for the entire packaging material using nothing more than routine experimentation to yield a flexible sheet 5 which maintains the flexibility required by Akao.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claim 4	In addition, Akao teaches the metal foil 1 is an aluminum foil (abstract and column 2, lines 5-11).Regarding claim 5 	In addition, Akao teaches the thickness of the metal foil ranges from 5-70 µm (column 2, lines 15-16), which encompasses the claimed range.Regarding claim 7 	In addition, Akao teaches the thicknesses of the adhesive layers 2, 4 are 10-60 µm (column 6, lines 1-3), which overlaps the claimed range, and 15 µm (column 13, lines 37 and 38), which falls within the claimed range, respectfully.Regarding claim 8 	In addition, Akao teaches the thickness of the polyolefin resin film (the synthesized paper layer) 3 is preferably 15-100 µm (column 4, lines 40-42), which overlaps the claimed range.Regarding claims 9 and 10 	Regarding the visible light shielding rate and peeling strength of the visible light shielding structure, although the prior art does not explicitly disclose either: the visible light shielding structure has a visible light shielding rate of 100% and a full-spectrum reflectivity of more than 89%; or a peeling strength of the visible light shielding structure is higher than 350 g/2.5 cm, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Akao and Akao-750 teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akao and Akao-750 as applied to claim 1 above, and further in view of CN 204640962 U with a machine translation (concurrently submitted) being used as the English language equivalent translation (hereinafter “Zhimin”).Regarding claim 6 	The limitations for claim 1 have been set forth above.  In addition, Akao does not explicitly teach the material of the adhesive layer is selected from the group consisting of polyurethane, acrylic, polyester, polyvinyl alcohol, and ethylene vinyl acetate copolymer. 	Zhimin teaches a film for photosensitive material comprising a printing layer, a first adhesive, a shading barrier layer, a second adhesive, and a shading heat-seal interior layer, resulting in a film having an excellent light-shielding property (abstract).  Zhimin teaches the adhesive layers can each be a two-component polyurethane adhesive (page 3, 6th – 9th paragraphs).  Zhimin establishes a functional equivalence between the materials used in the adhesive layers of Akao and a polyurethane adhesive for use in a light-shielding packaging film.  It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the adhesive layers of Akao, and substituting the materials for the adhesive layers of Akao with the two-component polyurethane adhesive, as suggested by Zhimin, motivated by the desire to form a conventional adhesive layer for a light-shielding packaging film, comprising a two-component polyurethane adhesive known in the art as being functionally equivalent and predictably suitable for use in forming such an adhesive layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783